Citation Nr: 0425616	
Decision Date: 09/17/04    Archive Date: 09/23/04

DOCKET NO.  02-20 032A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for cervical spine 
arthritis, to include as secondary to the veteran's service-
connected Marie Strumpell arthritis of the lumbar spine.

2.  Entitlement to an increased rating for bilateral hearing 
loss, evaluated as 30 percent disabling, prior to February 
1999.

3.  Entitlement to an increased rating for bilateral hearing 
loss, evaluated as 40 percent disabling, from February 1999.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

Eric S. Leboff


INTRODUCTION

The veteran had active service from September 1942 until 
December 1945.  This matter comes before the Board of 
Veterans' Appeals (BVA or Board) from December 1993 and May 
2001 rating decisions of the Department of Veterans Affairs 
(VA), Regional Office (RO) in St. Louis, Missouri.

Regarding the veteran's cervical spine claim, a review of the 
November 2002 statement of the case reveals that the RO 
considered the veteran's claim to have arisen upon receipt of 
a communication in March 2002.  The rating decision on 
appeal, according to the RO, is a June 2002 action.  However, 
the Board has carefully  reviewed the claims file and finds 
that an earlier May 2001 rating decision should be considered 
the action on appeal here, as explained below.

The veteran's original claim of entitlement to service 
connection for a cervical spine disability, secondary to his 
service-connected Marie Strumpell arthritis of the lumbar 
spine, was received in October 1999.  That claim was denied 
in a February 2000 rating decision.  The Board notes that a 
timely notice of disagreement was not submitted with respect 
to the February 2000 rating decision.  However, the RO chose 
to reconsider the claim in May 2001.  The Board construes a 
June 2001 communication as a notice of disagreement as to the 
May 2001 denial.  

The significance of labeling the May 2001 rating decision as 
being on appeal, as opposed to a later June 2002 
determination, is that the need for new and material evidence 
is obviated.  Thus, the issue is correctly framed as 
presented under the ISSUES section of this decision.

It is further noted that the development of this appeal by 
the RO involved only a cervical spine claim.  However, the 
Board finds that the issue of entitlement to an increased 
rating for bilateral hearing loss is also in appellate 
status, as will be explained below.  

Historically, service connection for defective hearing, right 
ear, was originally granted in a May 1946 rating action.  The 
veteran was assigned a noncompensable rating at that time.  
The veteran did not pursue that issue further until January 
1992, when he requested an increased rating.  An April 1993 
rating determination confirmed the earlier noncompensable 
evaluation.  Next, in October 1993, the veteran again 
requested an increased rating.  The request was again denied, 
in a December 1993 action by the RO.  The veteran appealed 
that decision and the matter came before the Board in 
February 1996.  At that time, a remand was ordered to 
ascertain whether the veteran was also entitled to service 
connection for defective hearing as to the left ear.  Based 
on March 1996 audiological testing, the RO in April 1996 
awarded the veteran a 30 percent disability evaluation for 
bilateral hearing loss, retroactively effective from October 
1993.  The 30 percent rating did not represent the maximum 
available benefit, and thus did not abrogate the veteran's 
appeal. AB v. Brown, 6 Vet. App. 35 (1993).   

Subsequent to that April 1996 decision, there was no further 
action on the claim until February 1999, when the veteran 
requested that his rating be further increased.  However, as 
held in AB v. Brown, there was never any closure to the 
veteran's earlier appeal and thus the veteran's February 1999 
communication represents a continuation of the ongoing 
appeal, rather than marking a new increased rating claim.  

In response to the veteran's February 1999 communication, 
another audiological examination was performed.  Based on the 
results of such testing, the veteran's disability evaluation 
was increased to 40 percent disabling, effective from 
February 1999, by rating action in February 1999.  The 
veteran did not express disagreement with that determination, 
but as explained above, the appeal had already been perfected 
and thus the matter remains in appellate status absent the 
veteran's express intent to withdraw the issue from 
consideration.  No such intent has been voiced in this case.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)).  
VCAA includes an enhanced duty on the part of VA to notify a 
claimant of the information and evidence necessary to 
substantiate a claim for VA benefits and which evidence, if 
any, the claimant is expected to obtain and submit, and which 
evidence will be retrieved by VA.  See 38 U.S.C.A. § 5103(a) 
and (b) (West 2002).  Also see Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  

Regarding the veteran's claim of entitlement to service 
connection for cervical spine arthritis, to include as 
secondary to the his service-connected Marie Strumpell 
arthritis of the lumbar spine, the Board finds that further 
development is required under to VCAA.  Specifically, the 
Board finds that the January 2000 VA examination of the spine 
was inadequate.  First, it is noted that such examination 
appears to focus on his lumbar spine, rather than his 
cervical spine.  Indeed, all range of motion findings appear 
to relate only to the lumbar spine.  Moreover, the examiner 
did not state whether it was at least as likely as not that 
the veteran's cervical spine arthritis was due to or the 
result of his service-connected lumbar disability.  Finally, 
as contended in a March 2003 Statement of Representative, the 
January 2000 VA examination was conducted without access to 
the veteran's claims folder.  Indeed, the report of 
examination does not indicate that the claims file was 
available for review.  Therefore, based on the foregoing, 
another VA orthopedic examination should be conducted.

The Board also finds that another examination is required as 
to the veteran's hearing loss claim.  Indeed, the last 
audiological examination of record was performed in February 
1999, over 5 years ago.  Thus, in order to assess the current 
level of disability as to hearing loss, new findings are 
necessary.  Additionally, the veteran has not received 
appropriate VCAA notice as to his hearing loss claim.  

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  As to the veteran's hearing loss 
claim, send the veteran a VCAA notice 
letter in accordance with Quartuccio v. 
Principi, as well as 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002), 38 C.F.R. 
§ 3.159 (2003), and any other applicable 
legal precedent. 

Such notice should specifically apprise 
the appellant of the evidence and 
information necessary to substantiate his 
claim and inform him whether he or VA 
bears the burden of producing or 
obtaining that evidence or information.  
The veteran should also be advised to 
send any information or evidence in his 
possession, pertinent to the appeal, to 
the VA.  38 U.S.C.A. § 5103(a) and (b) 
(West 2002); 38 C.F.R. § 3.159 (2003); 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

2.  Schedule the veteran for a VA 
orthopedic examination in order to 
determine the nature, extent and etiology 
of the veteran's cervical spine 
arthritis.  Any and all necessary tests 
should be accomplished, to include 
complete range of motion testing by use 
of a goniometer.  The examiner should 
comment as to whether there is any 
additional functional impairment as due 
to factors such as pain, weakness, 
fatigability and incoordination.  The 
examiner is also asked to express an 
opinion as to whether it is at least as 
likely as not that the veteran's cervical 
spine arthritis is proximately due to or 
the result of his service-connected Marie 
Strumpell arthritis of the lumbar spine.  
All opinions provided should be 
accompanied by a clear rationale and 
should be supported by specific evidence 
of record, where appropriate. 

The claims file must be reviewed in 
conjunction with the examination.  
Moreover, the report of examination 
should clearly indicate that the claims 
folder was indeed reviewed. 

3.  Schedule the veteran for a VA 
audiologic examination in order to 
determine the severity of his bilateral 
hearing loss.  Testing should include 
puretone thresholds at 1000, 2000, 3000, 
and 4000 Hertz, and a puretone threshold 
average for each ear.  Additionally, a 
controlled speech discrimination test, 
the Maryland CNC, must be performed for 
each ear.  

The claims file must be reviewed in 
conjunction with the examination.  
Moreover, the report of examination 
should clearly indicate that the claims 
folder was indeed reviewed. 


4.  Upon completion of the above, the RO 
must readjudicate the issues on appeal 
and consider all evidence received since 
issuance of the most recent Statement of 
the Case.  If any benefit sought on 
appeal remains denied, the appellant and 
his representative should be furnished an 
appropriate supplemental statement of the 
case and be provided an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for further 
appellate consideration, as appropriate.


The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).




	                  
_________________________________________________
	U. R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




